DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/28/22 has been entered.  Claims 1-32 remain pending in the application, wherein Claims 1-14, 21-29 remain withdrawn.  Applicant’s amendments to the (Specification, Drawings, and Claims) have not overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 4/28/22.
Election/Restriction
A telephone call was made to attorney Gregory Grissett on 11/21/22 to confirm that applicant’s original election is without traverse to Group III (Claims 15-20) and Species 3 (Figs. 7A-8B) in the reply filed on 4/1/22.
Claims 1-14, 21-29 remain withdrawn as previously indicated.
Claims 15-20, 30-32 are being examined herein on the merits as being directed to the elected embodiment.
Specification
The disclosure is objected to because of the following informalities: 
 [0064] “polyamide fibers, are fiber blends” needs review whether “are” should read “or”
[0067] “Figures 7A and 7B” should read “Figures 8A and 8B”
[0070] “ether” should read “either”
[0070] “Z-twist” should read “z-twist” for consistency with the rest of the paragraph
Specification 10/28/22 is requested for review, as applicant may inadvertently substituted paragraphs [0001] and [0002] when applicant intended to instead substitute paragraphs [0067] and [0070]; examiner recommends submitting a new substitute specification indicating the proper content of paragraphs [0001], [0002], [0067], and [0070]
Appropriate correction is required.
Claim Objections
Claim(s) 18, 19, 30-32 is/are objected to because of the following informalities: 
Claim 18 after “claim” delete “15” and substitute --17-- so that there is proper antecedent basis for the term “water soluble fibers” in Line 1 which was established in Claim 17 and not in Claim 15; for purposes of applying art and providing rejections, Claim 18 will be interpreted as depending on Claim 17 as suggested
Claim 19 after “claim” delete “15” and substitute --17-- so that there is proper antecedent basis for the term “water soluble fibers” in Line 2 which was established in Claim 17 and not in Claim 15; for purposes of applying art and providing rejections, Claim 19 will be interpreted as depending on Claim 17 as suggested
Claim 30 after “claim” delete “15” and substitute --17-- so that there is proper antecedent basis for the term “water soluble fibers” in Line 1 which was established in Claim 17 and not in Claim 15; for purposes of applying art and providing rejections, Claim 30 will be interpreted as depending on Claim 17 as suggested
Claim 31 after “claim” delete “15” and substitute --17-- so that there is proper antecedent basis for the term “water soluble fibers” in Line 1 which was established in Claim 17 and not in Claim 15; for purposes of applying art and providing rejections, Claim 31 will be interpreted as depending on Claim 17 as suggested
Claim 32 after “claim” delete “15” and substitute --17-- so that there is proper antecedent basis for the term “water soluble fibers” in Line 2 which was established in Claim 17 and not in Claim 15; for purposes of applying art and providing rejections, Claim 32 will be interpreted as depending on Claim 17 as suggested
Disagreement with any of the aforementioned may warrant at least a 112(b) indefiniteness rejection without constituting a new rejection
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 31 is/are rejected under U.S.C. 112(b).
	The term “the fibers” in Claim 31 Line 2 are unclear and therefore renders the claim indefinite.  It is unclear whether these “fibers” are referring to the water soluble fibers or the staple fibers of Claim 15, on which Claim 31 depends.  For purposes of applying art and providing rejections, Claim 31 “the fibers” will be interpreted as “the water soluble fibers.”
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
Regarding Claims 30-32-- the recitations are being treated as a product-by-process limitation.  It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art; no specific structure has been additionally claimed as a result of the process of Claim 30; the structure of Claim 31 is water soluble fibers somewhat arranged in parallel with respect with one another; the structure of Claim 31 is staple fibers wrapped around water soluble fibers.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-20, 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (USPN 8733075) in view of Qiu et al (USPN 7913483), herein Qiu.
Regarding Claim 15, Mandawewala teaches a spun staple yarn that is elongated along a length (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Col. 2 Line 18 "polyvinyl alcohol ("PVA")"; Col. 2 Lines 23-24 "method of introducing PVA into cotton yarn via cotton spinning system"; Col. 2 Lines 36-39 "inserting PVA fiber slivers into the middle of cotton slivers at the feeding end of the drafting zone of the speed frame, twisting on the speed frame, and subsequently spinning the yarn at ring spinning", wherein it is known in the art that cotton yarn is staple yarn; Mandawewala teaches the staple yarn which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being spun and elongated, especially in light of the recitations, especially as a yarn has some length and therefore is elongated), the spun staple yarn comprising:
an elongated assembly of staple fibers that are twisted about a yarn central axis that extends along the length (see aforementioned in rejection of preamble, wherein cotton slivers are staple fiber),
the elongated assembly of staple fibers including an open space that extends along the length (Col. 2 Line 18 "polyvinyl alcohol ("PVA")"; Col. 2 Lines 23-24 "method of introducing PVA Into cotton yarn via cotton spinning system"; Col. 2 Lines 36-39 "inserting PVA fiber slivers into the middle of cotton slivers at the feeding end of the drafting zone of the speed frame, twisting on the speed frame, and subsequently spinning the yarn at ring spinning", wherein the cotton slivers are the staple fibers; Col. 2 Lines 18-22 "polyvinyl alcohol....has the unique property of dissolving in hot water.  This invention exploits the dissolving property of PVA by introducing PVA into blended yarns, and for example, the core of cotton yarn"; see Fig. 2, wherein the PVA are water soluble fibers and PVA dissolution would result in an open space; wherein the existence of PVA within the staple yarns indicate an open space for the PVA; Mandawewala teaches the PVA within staple fibers which meets the structural limitations in the claims and performs the functions as recited such as the staple fibers being capable of having an open space, especially as PVA can be washed out).

Mandawewala does not explicitly teach (in the context of already having an open space) a hollow core that extends along the length,
wherein the open space and the hollow core twist around the yarn central axis and with respect to each other as the open space and the hollow core extend along the length.

Qiu teaches the elongated assembly of staple fibers including a first length that extends along a length (see Fig. 4; Col. 2 Lines 57-58 "filaments b and b'...short-staple rovings a and a'"),
and a hollow core that extends along the length (see Fig. 4; Col. 2 Lines 57-58 "filaments b and b'...short-staple rovings a and a'").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala’s single open space structure with Qiu’s structure that would result in an open space and a hollow core twisted around each other, the open space and hollow core extending along the length, since it is known in the art to ply yarns together in order to increase the strength of the yarn for the intended use (see extrinsic evidence Baker Jr US Publication 2003/0205041), and especially as the open space and hollow core are synonymous.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Mandawewala teaches wherein the open space and the hollow core twist around the yarn central axis and with respect to each other as the open space and the hollow core extend along the length (see Qiu Fig. 4, wherein b and b’ twist around the central axis with respect to each other, wherein Mandawewala teaches the PVA core in staple, otherwise known as b in a and b’ in a’),
resulting in an elongated assembly of staple fibers that are twisted about a yarn central axis that extends along the length.
Regarding Claim 16, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 15.
Mandawewala further teaches wherein the staple fibers include a) cotton fibers, or b) Cotton fiber and blends of one or more other fibers (Col. 2 Line 18 "polyvinyl alcohol ("PVA")"; Col. 2 Lines 23-24 "method of introducing PVA Into cotton yarn via cotton spinning system"; Col. 2 Lines 36-39 "inserting PVA fiber slivers into the middle of cotton slivers at the feeding end of the drafting zone of the speed frame, twisting on the speed frame, and subsequently spinning the yarn at ring spinning").
Regarding Claim 17, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 15.
Modified Mandawewala further teaches wherein the elongated assembly of staple fibers include water soluble fibers (Mandawewala Col. 2 Lines 18-22 "polyvinyl alcohol....has the unique property of dissolving in hot water.  This invention exploits the dissolving property of PVA by introducing PVA into blended yarns, and for example, the core of cotton yarn"; wherein this is the structure of each ply in the elongated assembly as modified by Qiu).
Regarding Claim 18, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 17.
Mandawewala further teaches wherein the water soluble fibers are polyvinyl alcohol fibers (as best understood, this claim is being interpreted as depending on Claim 17; Col. 2 Lines 18-22 "polyvinyl alcohol....has the unique property of dissolving in hot water.  This invention exploits the dissolving property of PVA by introducing PVA into blended yarns, and for example, the core of cotton yarn").
Regarding Claim 19, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 17.
Modified Mandawewala at least suggests wherein the elongated assembly of staple fibers and the water soluble fibers have the same twist direction (as best understood, this claim is being interpreted as depending on Claim 17; see Qiu Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala such that the recitation is met as there is a limited finite number of solutions (either the same twist direction or not).  Absent a showing of criticality with respect to the twist direction ([0089]), such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, further absent unexpected results.
	Regarding Claim 20, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 15.
	Mandawewala further teaches wherein the elongated assembly of staple fibers is a ring-spun yarn (Col. 2 Line 18 "polyvinyl alcohol ("PVA")"; Col. 2 Lines 23-24 "method of introducing PVA Into cotton yarn via cotton spinning system"; Col. 2 Lines 36-39 "inserting PVA fiber slivers into the middle of cotton slivers at the feeding end of the drafting zone of the speed frame, twisting on the speed frame, and subsequently spinning the yarn at ring spinning").
Regarding Claim 30, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 17.
Mandawewala further teaches wherein the water soluble fibers are passed through a blow room having a feeder and a mono cylinder beater (as best understood, this claim is being interpreted as depending on Claim 17; see also claim interpretation; the recitation herein is being treated as product-by-process limitation.  Therefore, even if being passed through a blow room having a feeder and a mono cylinder beater results in different structural characteristics of the end product than other water soluble fiber manufacturing methods, it still would have been prima facie obvious at the time the invention was made to use the process with the Mandawewala and Qiu references as claimed since such a process is a well-known technique in the art.   See aforementioned rejection of Claim 17 where modified Mandawewala already teaches all the structure of Claim 30; in other words, the water soluble fibers of modified Mandawewala teaches the water soluble fibers of Claim 30 because it has the structure of Claim 30, furthermore so in light of Mandawewala Fig. 1; Col. 9 Lines 57-59 “PVA fibers are first passed through blow room having a feeder and a mono cylinder beater”).
Regarding Claim 31, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 17.
Mandawewala further teaches wherein the water soluble fibers are passed through a draw frame to arrange the fibers in parallel with respect to each other (as best understood, this claim is being interpreted as depending on Claim 17; also as best understood in light of the 112(b) rejection, “the fibers” is interpreted as referring to the water soluble fibers; see also claim interpretation; the recitation herein is being treated as product-by-process limitation.  Therefore, even if being passed through a draw frame results in different structural characteristics of the end product than other water soluble fibers manufacturing methods, it still would have been prima facie obvious at the time the invention was made to use the process with the Mandawewala and Qiu references as claimed since such a process is a well-known technique in the art.   Especially in light of Mandawewala Fig. 1; Col. 9 Line 65-Col. 10 Line “card sliver (PVA) is then processed through…draw frame…a second passage drawing in …draw frame …is given for making the fibres more parallel with one another”, modified Mandawewala already teaches all the structure of Claim 31; in other words, the water soluble fibers of modified Mandawewala teaches the water soluble fibers of Claim 31 because it has the structure of Claim 31). 
Regarding Claim 32, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 17.
Modified Mandawewala further teaches wherein the elongated assembly of staple fibers are passed through a speed frame such that the staple fibers wrap around the water soluble fibers (as best understood, this claim is being interpreted as depending on Claim 17; see also claim interpretation; the recitation herein is being treated as product-by-process limitation.  Therefore, even if being passed through a speed frame results in different structural characteristics of the end product than other water soluble fibers manufacturing methods, it still would have been prima facie obvious at the time the invention was made to use the process with the Mandawewala and Qiu references as claimed since such a process is a well-known technique in the art.   See aforementioned rejection of Claim 1, on which Claim 32 eventually depends, where modified Mandawewala already teaches all the structure of Claim 32 of staple fibers wrapped around water soluble fibers; in other words, the elongated assembly of staple fibers of modified Mandawewala teaches the elongated assembly of staple fibers of Claim 32 because it has the structure of Claim 32, especially in light of Fig. 1; Col. 10 Lines 4-6 “PVA sliver occupy middle portion on the cotton sliver while being passed on to the speed frame”; Col. 10 Lines 18-22 “when this combination of cotton and PVA sliver emerge out of…the speed frame…PVA sliver gets wrapped up by the surrounding cotton, thus pushing the PVA sliver in the core”).
Response to Arguments
Applicant’s arguments with respect to claims 15, 16, 18-20, 30-32 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  Nevertheless, for clarification--
Examiner notes herein, the term “open space” is being interpreted as “first hollow core” --this interpretation is as best understood from the specification support of the elected embodiment Figs. 7A-8B in [0066] “by dissolving the PVA fibers, hollow air spaces are formed throughout the yarns.”  Inasmuch as [0064] discloses “yarn 160 is formed to include…an inner core 166a, 166[b] of water soluble fibers 168” and [0065] discloses “soluble fibers are polyvinyl alcohol (PVA) fibers”, it stands to reason that [0066] “space” and therefore “open space” in the claims are referring to the at least one of the core, hollow after washing out the PVA fibers.  
Pertaining to applicant’s remarks on page 9 of 10/28/22 that Claim 15 has been amended to include water soluble fibers to provide antecedent basis for at least Claim 18.  Despite such a statement, no amendment including “water soluble fibers” in Claim 15 has been found.  All claims with antecedent basis issues pertaining to “water soluble fibers” has been interpreted to depend on Claim 17, in which is antecedent basis established for “water soluble fibers.”
Pertaining to applicant’s remarks on page 10 that Claim 17 is cancelled, claims seem to indicate otherwise, and Claim 17 has been examined on its merits.
As best understood, pertaining to applicant’s remarks on page 10 that due to common ownership, Mandawewala USPN 8733075 is disqualified as prior art, the art being an exception under 35 U.S.C. 102(b)(2)(C), examiner acknowledges such a statement, but indicates that the exception under 35 U.S.C. 102(b)(2)(c) is not enough to disqualify the reference as prior art as the reference qualifies under 35 U.S.C. 102(a)(1) and therefore can be utilized in a U.S.C. 103 rejection-- the reference is applicable as the disclosure has a prior public availability date outside of any grace period.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969. The examiner can normally be reached M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732